DETAILED ACTION

Response to Arguments
Applicant's argues that Li does not teach the added amendments, however the disclosure does not support “decoding, by a decoder implemented by the at least one processor, the sequence of hidden states to generate target labels by independently performing the CTC model training and the attention model training on the same sequence of hidden states.”
To the contrary, the only mention of the hidden states being the same sequence is as follows (emphasis added):

[66] FIG. 4 illustrates additional transform layers according to embodiment. As shown in FIG. 4, additional transform layers 420 maybe added on top of the encoder 410. For instance, as illustrated in FIG. 4, two additional BiLSTM layers are provided to transform hidden layer hu output from the encoder 410 to a new pattern h'u. In this manner, the CTC model training uses different hidden states from the attention model training. Also, such transformation enables the acoustic features to be transformed to a vector space which matches the lexicon queries.

Applicant remarks that the amendments are based on the disclosure of Fig. 2, which shows the transform hidden layer hu input to CTC model training and new pattern h'u input to attention model training.

For purposes of examination, the transformed features will be considered the states that are decoded by the attention model.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, and 20 have been amended with the added language of “on the same sequence of hidden states”. The disclosure does not detail where CTC model training and the attention model training is performed on the same sequence of hidden states. Specification [66] states “the CTC model training uses different hidden states from the attention model training.” The claims that depend on claims 1 and 11 are likewise rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2020/0066271).
See the following citations to Li:
1. A method of performing sequence to sequence (Seq2Seq) speech recognition training by at least one processor, the Seq2Seq speech recognition training method comprising:acquiring, by the at least one processor, a training set comprising a plurality of pairs of input data and target data corresponding to the input data ([0056]);encoding, by an encoder implemented by the at least one processor, the input data into a sequence of hidden states (hidden markov model states as in [0045]);performing, by the at least one processor, a connectionist temporal classification (CTC) model training based on the sequence of hidden states (connectionist temporal classification (CTC) objective function, [0065]);performing, by the at least one processor, an attention model training based on the sequence of hidden states (the attention mechanism computes attention over the encodings, [0035]);and decoding, by a decoder implemented by the at least one processor, the sequence of hidden states to generate target labels by independently performing the CTC model training and the attention model training on the same sequence of hidden states ([0014]) by independently performing the CTC model 
Claim 11 and claim 20 are substantially similar and rejected likewise. Li teaches a system with memory and a computer readable medium embodiment ([0102]). 
2, 12. The Seq2Seq speech recognition training method of claim 1, further comprising: additionally transforming the sequence of hidden states using additional layers to enable content match between query and context (see the symbols fed into the key phrase network 111, Fig. 1 and [0043]); and performing the attention model training based on the additionally transformed sequence of hidden states (encoded states fed into attention layer 112, Fig. 1 and [0043]). 
3, 13. The Seq2Seq speech recognition training method of claim 1, further comprising: performing the CTC model training based on a CTC loss function (optimize a connectionist temporal classification (CTC) objective function until convergence, [0065]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0066271) in view of Kim (JOINT CTC-ATTENTION BASED END-TO-END SPEECH RECOGNITION USING MULTI-TASK LEARNING, 2017).

See the citations to Kim:
4, 14. The Seq2Seq speech recognition training method of claim 1, further comprising: performing the attention model training based on a cross entropy loss function (see Kim Eq. 8).	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Li’s speech recognition system with Kim’s joint CTC-attention model to reduce misalignment errors (see Section 1 final ¶).
5, 15. The Seq2Seq speech recognition training method of claim 1, wherein the independently performing the CTC model training and the attention model training comprises:. 
Claims 7, 8, 9, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0066271) in view of Kim (JOINT CTC-ATTENTION BASED END-TO-END SPEECH RECOGNITION USING MULTI-TASK LEARNING, 2017) in view of Senior et al (US 2017/0011738).

See the citations to Kim:
7, 17. The Seq2Seq speech recognition training method of claim 2, wherein the decoding by the decoder comprises: generating a query information based on a previous target label and a previous prediction (inference processing to detect keywords in audio, [0045]); and generating a target label based on the query information and the context information (generate a context vector to bias prediction towards the remaining part of the key phrase, [0045]).

generating a context information by calculating a soft alignment over all steps of the additionally transformed sequence of hidden states based on the query (soft alignment [0009]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Li’s speech recognition system with Kim’s joint CTC-attention model to reduce misalignment errors (see Section 1 final ¶) with Senior’s soft alignment to improve performance of small models.

See the citations to Li:
8, 18. The Seq2Seq speech recognition training method of claim 7, wherein the context information is a summary of speech signals encoded in hidden layers of the encoder (The attention-based biasing mechanism, e.g., the one or more attention layers, can use output from the key phrase encoder network to determine a current context of the audio signal analysis with respect to the key phrase, [0008]).

9, 19. The Seq2Seq speech recognition training method of claim 7, wherein the context information is generated using scalar energy computed based on content similarity between the additionally transformed sequence of hidden states at each time step and the query information (soft alignment [0009]).
.
Allowable Subject Matter
Claims 6, 10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/               Primary Examiner, Art Unit 2659